Chief Justice Gabbert
dissenting:
The reversal is based solely upon the ground that the confession by the defendant, as detailed by a witness for the state, was circumstantial evidence. With the utmost deference to the writer of the majority opinion, and my associates who concur, I dissent from this view.
In my judgment not an authority is, or can be, cited, which supports it. True an extra judicial confession, is to be received with caution, because it may not be correctly stated by the witness or never made, but these considerations merely affect the credibility of the witness testifying to the confession, and cannot by any line of reasoning cause it to be classed as circumstantial evidence; nor because it should be cautiously received and carefully weighed, that it was the purpose of the statute to so class it. Words employed in a statute are to *427be given their ordinary meaning, and when these are plain, it must be carried into effect according to its language. The books define, and it is common knowledge, that circumstantial evidence is the proof of facts, from which other facts in issue may be inferred and thus established. For example, as stated in Bouvier, “When a witness testifies that a man was stabbed with a knife, and that a piece of the blade was found in the wound, and it is found to fit exactly with another part of the blade found in the possession of the prisoner, the facts are directly attested, but they only prove circumstances; and hence this is called circumstantial evidence.” Not so with a confession. It is evidence which speaks for itself and hot by inference from other facts, but directly on the facts it details. The authorities universally hold, that when extra judicial confessions are voluntarily and deliberately made, they are entitled to the highest credit. A material issue was whether the defendant killed the person he was charged with having murdered. What testimony could have been more direct than the confession that he did? It was as direct and positive as though a witness had testified he saw him fire the fatal shot. But it is not necessary to further discuss the question upon which the decision is based. There are many cases which hold, where the point was directly involved, that a confession is not circumstantial evidence but direct, among which we cite: Whorton v. State, 68 Tex. Cr. R. 187, 151 S. W. 300; Green v. State, 97 Atl. 59, 12 South. 416, 15 South. 242; Glover v. State, (Tex. Cr. R.), 46 S. W. 824; Cook v. State, 75 Tex. Cr. R. 350, 171 S. W. 227; Guerrero v. State, 75 Tex. Cr. R. 558, 171 S. W. 731; Langdon v. People, 133 Ill. 382. In the latter case error was predicated upon the refusal of the court to give an instruction requested on behalf of the defendant on circumstantial evidence. Speaking to this point the court *428at page 408 said it was properly refused' because it assumed “that all the evidence of his guilt was purely circumstantial, whereas the testimony as to the confession made by him was direct and not circumstantial evidence. ’ ’
Decided January 2nd, A. D. 1917.
Eehearing denied March 5, A. D. 1917.
The writer is authorized to state that Mr. Justice Garrigues concurs in this opinion.